OPINION — AG — ** SEWER DISTRICTS — ASSESSMENTS ** UNDER THE PROCEDURE DESCRIBED IN 19 O.S. 871 [19-871], FOR THE CONSTRUCTION OF THE " PUBLIC " PORTION OF A SEWER SYSTEM, AND THE ISSUANCE AND PAYMENT OF BONDS THEREFOR, BY A SEWER IMPROVEMENT DISTRICT ORGANIZED UNDER THE AUTHORITY OF SAID ACT, IT IS IMPOSSIBLE  FOR ANY ONE TO DETERMINE, IN ADVANCE, THE TOTAL AMOUNT WHICH WILL BE ASSESSED AGAINST ANY LOT OR PARCEL OF LAND IN SUCH DISTRICT TO PAY THE PRINCIPAL AND INTEREST THAT WILL BECOME DUE AND PAYABLE ON ONLY AFTER THE ANNUAL ASSESSMENTS FOR SUCH PURPOSE HAVE BEEN DETERMINED AND LEVIED AND CERTIFIED TO THE COUNTY TREASURER EACH YEAR UNTIL SUCH BONDS HAVE BEEN MATURED, AND PAID; AND THAT, THEREFORE, THE COUNTY TREASURER MAY 'NOT', PRIOR TO THE TIME THAT ALL OF SUCH ANNUAL ASSESSMENTS HAVE BEEN DETERMINED, LEVIED AND CERTIFIED TO HIM, ACCEPT ONE SUM PAYMENT OF THE TOTAL OBLIGATION OF A PARTICULAR LOT OR PARCEL OF LAND UNDER SUCH BOND. (PROPERTY, AD VALOREM TAXES, SEWER TREATMENT, MAINTENANCE, APPORTIONED, TRACTS, OBLIGATION BONDS) CITE: 19 O.S. 881 [19-881], 19 O.S. 882 [19-882], 19 O.S. 890 [19-890], 19 O.S. 879 [19-879] (JAMES C. HARKIN)